Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 07, 2021

The Court of Appeals hereby passes the following order:

A22A0260. RANDY PRICE v. THE STATE.

      In 2008, Randy Price was convicted of two drug offenses. He was sentenced
to a total of 50 years. We affirmed his convictions on appeal. See Price v. State, 303
Ga. App. 859 (694 SE2d 712) (2010).1 In 2018, Price filed a motion to vacate, set
aside or correct his sentence, arguing that his recidivist sentence is void in light of a
2015 amendment to OCGA § 17-10-7 (c). The trial court denied the motion, and Price
appealed. In dismissing that appeal, we stated that Price’s sentence falls within the
range of allowable sentences for his crimes and found that his motion failed to raise
a colorable claim that the sentence is void. Price v. State, Case No. A20A0297 (Oct.
11, 2019). Then, in 2020, Price filed another motion to set aside or correct his
sentence, arguing that he was wrongly sentenced as a recidivist given the 2015
amendment to OCGA § 17-10-7 (c). The trial court denied the motion, and Price filed
this appeal. However, this appeal is subject to dismissal, as it raises issues that have
already been resolved unfavorably to Price in his prior appeal.
      “It is well established that any issue that was raised and resolved in an earlier
appeal is the law of the case and is binding on this Court[.]” Ross v. State, 310 Ga.
App. 326, 327 (713 SE2d 438) (2011) (punctuation and footnote omitted). We have
already considered the validity of Price’s recidivist sentence in a prior appeal. Price


      1
         See also Price v. State, 300 Ga. App. 795 (686 SE2d 406) (2009) (affirming
trial court’s denial of Price’s motion to vacate or correct a void sentence, in which he
claimed the State failed to give him proper notice of its intent to seek recidivist
punishment).
“is not entitled to multiple bites at the apple.” Ross, 310 Ga. App. at 328; see also
Paradise v. State, 321 Ga. App. 371, 373 (740 SE2d 238) (2013) (“Although a void
sentence may be challenged at any time, this important legal principle is,
nevertheless, subject to the equally well established principles of res judicata and the
law-of-the-case rule once the issue has been raised and ruled upon.”) (punctuation
omitted); Echols v. State, 243 Ga. App. 775, 776 (534 SE2d 464) (2000) (the same
issue cannot be relitigated ad infinitum; our determination in an earlier appeal is res
judicata). Accordingly, this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/07/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.